AMENDED CLD-012                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 14-3778
                                       ___________

                             IN RE: AMBROSIO ROUSE,
                                                Petitioner
                       ____________________________________

                     On a Petition for Writ of Mandamus from the
          United States District Court for the Western District of Pennsylvania
                     (Related to W.D. Pa. Civ. No. 1-13-cv-00065)
                      ____________________________________

                   Submitted Pursuant to Rule 21, Fed. R. App. P.
                                 October 17, 2014
        Before: FUENTES, GREENAWAY, JR. and VANASKIE, Circuit Judges

                               (Filed: November 12, 2014)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM

       Ambrosio Rouse, proceeding pro se, seeks a petition for a writ of mandamus,

requesting that we assign a new judge to preside over his civil case in the United States

District Court for the Western District of Pennsylvania. For the foregoing reasons, we

will deny the petition for a writ of mandamus.




*
 This disposition is not an opinion of the full court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
         In January 2013, Rouse filed a complaint in the District Court, seeking to relitigate

several employment discrimination cases that he had brought in Pennsylvania state court

against his former employer, II-VI Incorporated. The District Court granted the

defendants’ motions to dismiss, and subsequently denied Rouse’s timely motion for

reconsideration and his motion for the recusal of Judge Schwab. Rouse then filed in this

Court a document which was treated as both a mandamus petition and as an appeal. We

denied the mandamus petition because Rouse did not provide any reason to question

Judge Schwab’s impartiality, and we summarily affirmed the District Court’s judgment,

agreeing that Rouse’s claims were foreclosed by claim and issue preclusion, prohibited

by the Rooker-Feldman doctrine, barred by judicial immunity, or untimely under the

applicable statute of limitations. In re Rouse, C.A. No. 13-4233 (order entered June 10,

2014). In July and August 2014, Rouse filed motions seeking to reopen the District

Court proceedings. The District Court denied those motions. Meanwhile, Rouse filed the

present mandamus petition.1

         Mandamus is an extraordinary remedy. See In re Diet Drugs Prods. Liab. Litig.,

418 F.3d 372, 378 (3d Cir. 2005). To obtain mandamus relief, a petitioner must show

that “(1) no other adequate means exist to attain the relief he desires, (2) the party’s right

to issuance of the writ is clear and indisputable, and (3) the writ is appropriate under the

1
  Rouse has filed a “Motion for Clarification” whether his “submission is better suited as a mandamus petition or as
an appeal.” To the extent that Rouse seeks to have his mandamus petition treated as a notice of appeal, we deny the
“Motion for Clarification.” See Madden v. Myers, 102 F.3d 74, 79 (3d Cir. 1996) (holding that mandamus is not a
substitute for an appeal). We note that Rouse has recently filed an appeal from the District Court orders denying his
attempts to reopen the case. Rouse v. II-VI Inc., C.A. No. 14-4038. Therefore, we will not address the arguments
raised in Rouse’s mandamus petition which challenge those District Court rulings which are the subject of that
appeal. The respondents’ motion for summary affirmance is denied.

                                                          2
circumstances.” Hollingsworth v. Perry, 558 U.S. 183, 190 (2010) (per curiam) (quoting

Cheney v. United States Dist. Court for D.C., 542 U.S. 367, 380-81 (2004)) (internal

quotation marks omitted). Mandamus is available “to confine an inferior court to a

lawful exercise of its prescribed jurisdiction or to compel it to exercise its authority when

it is its duty to do so.” Roche v. Evaporated Milk Ass’n., 319 U.S. 21, 26 (1943).

Accordingly, our mandamus authority includes the power to order a District Court to

recuse in accordance with 28 U.S.C. § 455. See In re Antar, 71 F.3d 97, 101 (3d Cir.

1995); see also Alexander v. Primerica Holdings, Inc., 10 F.3d 155, 163 (3d Cir. 1993).

       Under § 455(a), “any justice, judge, or magistrate judge of the United States shall

disqualify himself in any proceeding in which his impartiality might reasonably be

questioned.” Because the purpose of this provision is “to promote public confidence in

the integrity of the judicial process,” it is not necessary for Rouse to show that Judge

Schwab was actually biased. See Clemmons v. Wolfe, 377 F.3d 322, 325 (3d Cir. 2004)

(quoting Liljeberg v. Health Servs. Acquisition Corp., 486 U.S. 847, 860 (1988)). The

test for recusal under § 455(a) is whether a reasonable person who is aware of all of the

facts might reasonably question a judge’s impartiality. In re Kensington Int’l Ltd., 368
F.3d 289, 302 (3d Cir. 2004). Adverse rulings alone generally do not constitute a

sufficient basis for holding that a judge’s impartiality is in doubt. See Liteky v. United

States, 510 U.S. 540, 555 (1994).

Rouse argues that Judge Schwab “usurp[ed] . . . judicial power,” displayed a “pre-

conceived deep-seated . . . antagonism” towards his claims, and “teamed up with [the

                                              3
Magistrate Judge] and decided how they were going to rig this action against” him. In

support of these assertions, Rouse relies only on adverse rulings made by Judge Schwab.2

For instance, Rouse alleges that Judge Schwab “signal[ed] preferential treatment to the

Defendants and deep seated bias and prejudice against Plaintiff” by “premature[ly]”

granting the defendants’ motions to dismiss.3 He also contends that “Judge Schwab has

time and time again admitted on the record that the rationale for dismissal of Petitioner’s

Complaint does not emanate from anything pleaded but, instead, from undefined

‘threshold issues’ not related to Plaintiff’s averments.” Rouse further asserts that Judge

Schwab, because of “clear bias and prejudice[,] . . . failed to apply, follow and render [a]

decision according to established rules of court and controlling precedent.” Because

these allegations pertain solely to Rouse’s “displeasure with legal rulings,” they fail to set

forth a reasonable basis for questioning Judge Schwab’s impartiality. Securacomm

Consulting, Inc. v. Securacom Inc., 224 F.3d 273, 278 (3d Cir. 2000). Accordingly, we

will deny the mandamus petition. As noted above in footnote 1, we deny Rouse’s

“Motion for Clarification. “ We also deny his Motion for “extension of time to file a

notice of appeal or . . . a Stay pending clarification . . . and disposition by a merit panel.”




2
 To the extent that these allegations are identical to those rejected in Rouse’s prior mandamus petition, we may not
consider them. See In re City of Philadelphia Litig., 158 F.3d 711, 718 (3d Cir. 1998) (stating that the law of the
case doctrine precludes review of those legal issues that the Court in a prior appeal actually decided).


3
 In particular, Rouse complains that Judge Schwab sought to “spare the Defendants from embarrassment” by
entering a dispositive order before the expiration of the defendants’ time to respond to Rouse’s objections to the
Magistrate Judge’ Report and Recommendation.

                                                          4